DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11 in the reply filed on 3/7/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/7/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Naoharu et al. (JP 2014-044341 A).
Regarding claims 1 and 6-7
Naoharu discloses a composition containing a oxynol dye encompassed by general formula 1 set forth in claim 1 (or formula 3 in claims 6-7) of the instant application, resin particles (aqueous resin dispersion), a water soluble solvent and water (paragraphs 0039-0044, 0058-0061, and 0065).
With respect to the composition being an ink composition for inkjet printing, the reference does not teach the composition is an inkjet ink. However, the composition of Naoharu is deemed useful as an inkjet ink, and its use as such is obvious. Further, the intended use is not seen to limit the composition if the composition of the reference can be used for the same purpose.
Regarding claims 8-9
Although, Naohura is silent as to the maximum absorption wavelength or the reflectivity ratio at different wavelenghts, this is dependent upon the dye and materials used, and as the references teaches the same dye and components, it would be expected to also possess the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 10
Naoharu teaches that the dye is an infrared absorbing dye (claim 2), which would maker an ink which would form an image that is readable using infrared light.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naoharu et al. (JP 2014-044341 A), as applied to claims 1 and 6-10 above, in view of Shinohara (US 2015/0166819).
Regarding claim 2
Although, Naoharu does not teach the particle size of polymer resin, Naohura does teach the use of resin particles. However, Shinohara discloses that in inkjet inks with a resin particle that particularly preferred size is 20 to 50 nm (paragraph 0390). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Naohura by using resin particles with a size of 20 to 50 nm, with a reasonable expectation of success of forming a useful coating composition as suggested by Shinohara.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Naoharu et al. (JP 2014-044341 A), as applied to claims 1 and 6-10 above, in view of Ono (US 2011/0175965).
Regarding claim 3
Although, Naoharu does not teach the amount of polymer resin, Naohura does teach the use of resin particles. However, Ono teaches that in ink jet inks that a resin particle (i.e. SUPERFLEX 650) can be used in an amount of 2.2 wt % (see paragraph 0278). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Naohura by using 2.2 wt % of the resin particles, with a reasonable expectation of success of forming a useful coating composition as suggested by Ono.
Regarding claim 4
SUPERFLEX 650 is a urethane resin.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naoharu et al. (JP 2014-044341 A), as applied to claims 1 and 6-10 above, in view of Fujie et al. (US 2016/0312032).
Regarding claim 5
Although, Naoharu does not teach the claimed organic solvents or amounts, Naoharu does disclose the use of organic solvents. However, Fujie discloses that in inkjet inks that a drying inhibitor can be used in an amount of 10 to 50 % by mass, where the drying inhibitor can be an organic solvent such as 2-pyrrolidone (paragraph 0130). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Naohura by using 10 to 50 % by mass of 2-pyyrolidone as a drying inhibitor, with a reasonable expectation of success, and the expected benefit of inhibiting drying, as suggested by Fujie.
Further, as the amount of organic solvent in the reference overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naoharu et al. (JP 2014-044341 A), as applied to claims 1 and 6-10 above, in view of PCT/JP2017/029661 (Hirai et al. US 2019/0176487 is used for citing purposes).
Regarding claim 11
Naohura is silent as to the use of a divalent alkali earth metal. However, Hirai discloses that in inkjet inks a salt can be used to promote the formation of an aggregate (paragraph 0260), and that the salt can be a divalent alkali earth metal salt used in an amount of 10 to 50,000 ppm (paragraph 0265). Thertefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Naohura by including 10 to 50,000 ppm of a divalent alkali earth metal, with a reasonable expectation of success, and the expected benefit of promoting aggregation, as suggested by Hirai,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734